Citation Nr: 0902459	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-14 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for osteoarthritis.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for blurred vision.

5.  Entitlement to service connection for dermatitis.


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1959 to July 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to the benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for several disabilities 
that he claims are residuals of a disease which had its 
inception in service, as a result of tick bites on his neck 
while stationed in Virginia.  He has submitted a private 
medical opinion which essentially states that the claimed 
disabilities are common residuals of untreated Lyme disease.  
The opinion also refers to Rocky Mountain Spotted Fever and 
Ehrlichiosis as alternative disease entities at issue.

The RO denied the veteran's claims, as there was no diagnosis 
of any of the claimed disorders in service.  The RO failed to 
note, however, that the veteran was, in fact, treated for 
small sores on the back of his neck in May 1961.  Service 
treatment records also document several symptoms commonly 
associated with tick-borne diseases, such as erythema on his 
hand (September 1959); headaches (May and December 1960); and 
redness of the eyes (June 1960).  

The medical records in the file are scant and consist only of 
consult requests from November 2003 to December 2005.  
However, the available records do show a history of treatment 
for each of the claimed disorders.  Also, they note that the 
veteran was scheduled for a dermatological consult 
specifically regarding his history of tick bites and current 
intermittent skin rash with arthralgias, apparently in May 
2006, though it is unclear.  An effort must be made to obtain 
all outstanding outpatient clinical records for this veteran.  
Thereafter, the veteran must be afforded a medical 
examination to determine the nature and etiology of his 
current disorders.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED via the AMC for the following action:

1.  Obtain all available outpatient 
clinical treatment records for this 
veteran.  

2.  Schedule the veteran for a VA 
infectious disease or other appropriate 
examination to determine whether he has 
residuals of Lyme disease, or other tick-
borne pathology.  The claims file must be 
reviewed in conjunction with the 
examination.  All testing deemed necessary 
must be conducted and results reported in 
detail, to include laboratory testing for 
tick-borne diseases.  

Based on the review and the physical 
examination, the examiner is asked to 
render an opinion as to whether it is at 
least as likely as not that the symptoms 
the veteran experienced in service are 
indicative of a tick-borne illness.  If 
so, an opinion is requested as to whether 
it is at least as likely as not that the 
veteran's current osteoarthritis, 
depression, headaches, blurred vision, and 
dermatitis are residuals of that untreated 
disease. 

The examiner is reminded that the term 
"as likely as not" does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically sound 
to find in favor of the proposition as it 
is to find against it.  The whole file 
must be reviewed, however, attention is 
invited to tabbed service treatment 
records documenting symptoms of small 
sores on the neck, headaches, redness of 
the eyes, and erythema on his hands, as 
well as any outpatient clinical records 
obtained as a result of this remand.

3.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

